Citation Nr: 0420202	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-02 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) 
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility in June 2001.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant's wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2001 VAMC determination that denied payment 
or reimbursement of unauthorized medical expenses incurred 
for treatment at a non-VA medical facility in June 2001.  A 
Notice of Disagreement was received in December 2001, and a 
Statement of the Case (SOC) was issued in February 2002.  A 
Substantive Appeal was received in March 2002.

The veteran's wife testified, on the veteran's behalf, on two 
hearings on appeal:  in August 2002, at the VAMC; and in 
September 2003, before the undersigned Veterans Law Judge at 
the RO in St. Petersburg, Florida.  Transcripts of both 
hearings are of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the VAMC via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action on his part is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board notes that the record does not include any 
correspondence from the VAMC specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the VAMC 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The 
VAMC's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The VAMC's letter should also invite the veteran to 
send in all pertinent evidence in his possession.  After 
providing the required notice, the VAMC should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the VAMC of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the action requested above, the VAMC should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, this matter is hereby REMANDED to the VAMC via 
the AMC for the following action:

1.  The VAMC should furnish to the 
veteran and his representative a letter 
providing notification of the VCAA and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
claim on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate it.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the VAMC's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matter 
on appeal that are not currently of 
record.  

The VAMC should also invite the veteran 
to submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The VAMC's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

2.  If the veteran responds, the VAMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the VAMC 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the VAMC 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The VAMC must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.   
  
6.  Unless the claim is granted to the 
veteran's satisfaction, the VAMC must 
furnish the veteran and his 
representative an appropriate 
Supplemental SOC (to include clear 
reasons and bases for all 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.
  
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


